DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-9, 11, 12, 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “a current sensor disposed on, over, or in contact with only one conductor surface of said conductor and offset from a center of said one conductor surface in an offset direction orthogonal to said current direction, said current sensor fully overlapping with said conductor surface; wherein said conductor has an edge and an edge or center of said current sensor is aligned with said conductor edge or wherein said conductor has a width W and the edge or center of said current sensor is within a distance of W/5 of the conductor edge, and wherein said conductor has a notch or a hole or a slot and a width at the notch or the hole or the slot, the width of the conductor at the notch or the hole or the slot extending across the conductor in a direction orthogonal to the current direction, and wherein the width of the conductor at the notch or the hole or the slot is smaller than an overall width of the conductor not at the notch of the hole or the slot, and the current sensor is disposed adjacent to said notch or said hole or slot” in combination with all the limitations of claim 1. 
Claims 2-5, 7-9, 11, 12, 14-21, 23, 24 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 22, prior art does not disclose or suggest: “a current sensor disposed on, over, or in contact with only one conductor surface of said conductor, the current sensor being offset from a center of said one conductor surface in an offset direction that is orthogonal to said current direction, said current sensor being arranged such that the current sensor does not extend beyond an edge of said conductor surface; wherein said conductor has an edge and an edge or center of said current sensor is aligned with said conductor edge or wherein said conductor has a width W and the edge or center of said current sensor is within a distance of W/5 of the conductor edge, and wherein said conductor has a notch or a hole or a slot and a width at the notch or the hole or the slot, the width of the conductor at the notch or the hole or the slot extending across the conductor in a direction orthogonal to the current direction, and wherein the width of the conductor at the notch or the hole or the slot is smaller than an overall width of the conductor not at the notch of the hole or the slot, and the current sensor is disposed adjacent to said notch or said hole or slot” in combination with all the limitations of claim 22. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868